internal_revenue_service number release date index number -------------------- ---------------------- -------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ---------------- telephone number -------------------- refer reply to cc tege eb hw plr-103146-15 date april legend taxpayer resolution --------------------------------------------------------------------------------------------- ------------------------------ --------------------------------------------------------------------------------------------- ------------------------ dear ------------- this responds to the letter from your authorized representative dated date and subsequent correspondence of date requesting rulings on behalf of taxpayer concerning the federal_income_tax treatment under sec_106 sec_3121 sec_3306 and sec_3401 of the internal_revenue_code the code of contributions made to a retiree health plan on behalf of eligible retirees taxpayer currently provides health coverage to eligible retirees their spouses their registered domestic partners and their dependents through a choice of health_plans upon retirement eligible retirees generally pay premiums for the health coverage with their own after-tax funds some retirees are also eligible to have a portion of their accumulated unused sick leave at retirement mandatorily converted to a contribution from the employer to pay for the health insurance premiums contributions are uniform and based on hours of sick leave available for conversion and the class of retiree coverage eg retiree-only coverage retiree-plus-dependent retiree-plus-family taxpayer proposes pursuant to resolution to establish a new retiree medical_benefit structure in the form of a health_reimbursement_arrangement for the benefit of eligible retirees their spouses their registered domestic partners and their dependents retiree hra eligible employees hired before a certain date will make an election at retirement to participate in either the existing health_plans with premiums funded in part by plr-103146-15 mandatory sick leave conversion or a retiree hra funded by mandatory conversion of accumulated unused sick leave at retirement retiree hra amounts are uniform and based on hours of sick leave available for conversion class of retiree coverage and medicare eligibility the election to waive coverage under the existing health_plans may not generally be changed no other contributions other than the sick leave conversion are made to the retiree hra taxpayer represents that amounts in the retiree hra may only be used to reimburse health insurance premiums and medical_expenses as defined in sec_213 of the code the retiree hra will not pay claims for registered domestic partner’s medical_expenses nor will the retiree hra reimburse spouse’s group health insurance that has been paid with pre-tax dollars taxpayer represents that under no circumstance may the eligible retiree or any beneficiary receive any conversion amounts at any time in cash or other_benefits following the retiree’s death unused amounts continue for the benefit of the retiree’s spouse registered domestic partner and eligible dependents children under the benefits continue until all eligible sick leave has been converted the death of the surviving_spouse registered domestic partner and eligible dependents or an election to not continue the program at which time any amounts not applied to reimburse medical_expenses are forfeited if the eligible retiree dies and has no dependents the sick leave amounts are forfeited there is no option to receive the value of the unused sick leave in any form other than as reimbursement of medical_expenses sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_1_61-21 of the regulations provides that a fringe benefit provided in_connection_with_the_performance_of_services shall be considered to have been provided as compensation_for such services sec_1_61-21 of the regulations provides that in general a taxable fringe benefit is included in the income of the person performing the services in connection with which the fringe benefit is furnished if a fringe benefit is furnished to someone other than the service provider such benefit is considered as furnished to the service provider sec_1_61-21 of the regulations provides that an employee must include in gross_income the fair_market_value of the fringe benefit sec_106 of the code provides that the gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 plr-103146-15 of the regulations states that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee the employee’s spouse or the employee’s dependents as defined in sec_152 of the code the employer may contribute to an accident_or_health_plan either by paying the premium on a policy of accident_or_health_insurance covering one or more of the employees or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one or more of the employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excluded from gross_income under sec_106 see revrul_62_199 1962_2_cb_38 notice_2002_45 2002_2_cb_93 describes the tax treatment of health reimbursement arrangements hras the notice explains that a tax-favored hra is an arrangement that is paid for solely by the employer and not pursuant to a salary reduction election or otherwise under a sec_125 cafeteria_plan reimburses the employee for medical_care expenses as defined in sec_213 incurred by the employee or by the employee’s spouse or dependents and provides reimbursements up to a maximum dollar amount with any unused portion of that amount at the end of the coverage period carried forward to subsequent coverage periods notice_2002_45 emphasizes that employer contributions to an hra may not be attributable to salary reduction or otherwise provided under a sec_125 cafeteria_plan an accident_and_health_plan funded pursuant to salary reduction is not an hra and is subject_to the rules under sec_125 revrul_2005_24 2002_2_cb_93 describes a health_reimbursement_arrangement situation of the ruling states that when an employee retires the employer automatically and on a mandatory basis as determined under the plan contributes an amount to the reimbursement plan equal to the value of all or a portion of the retired employee’s accumulated unused vacation and sick leave the ruling concludes that the reimbursement plan described in situation is an hra that meets the requirements for tax-favored treatment sec_3101 imposes taxes under the federal_insurance_contributions_act fica on the income of every individual in an amount equal to a percentage of the wages received by him with respect to employment sec_3111 provides that the employer portion of fica tax is imposed directly upon the employer as an excise_tax with respect to having individuals in his employ similarly sec_3301 provides that futa_tax is imposed on every employer as an excise_tax with respect to individuals in his plr-103146-15 employ equal to a percentage of wages paid_by the employer with respect to employment sec_3121 provides for fica purposes and sec_3306 provides for futa purposes with certain exceptions that the term wages means all remuneration for employment however sec_3121 and sec_3306 provide that the term wages does not include any payment made to or on behalf of an employee or any of his dependents for medical or hospitalization expenses sec_3401 provides that for purposes of federal_income_tax withholding wages means all remuneration for services performed by an employee for his employer including the cash_value of any benefits however revrul_56_632 1956_2_cb_101 holds that when premiums_paid by an employer under policies providing hospital and surgical services are excludable from employees’ gross_income under sec_106 the amounts paid_by the employer are not subject_to federal_income_tax withholding accordingly based on the information submitted representations made and authorities cited above we conclude that taxpayer contributions made to the retiree hra on behalf of eligible retirees spouses and eligible dependents which are used exclusively to pay for eligible medical_expenses are excludable from the gross_income of eligible retirees under sec_106 of the code taxpayer contributions made to the retiree hra on behalf of eligible retirees spouse and eligible dependents are not wages and are not subject_to fica_taxes under sec_3121 futa taxes under sec_3306 or income_tax_withholding under sec_3401 taxpayer contributions made to the retiree hra that are used to provide medical coverage for registered domestic partners of eligible retirees eg health insurance premiums are included in the gross_income of eligible retirees under sec_61 of the code no opinion is expressed as to the federal tax consequences of the transaction under any other section of the code other than those specifically stated above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-103146-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s tax exempt and government entities harry beker chief health and welfare branch office of associate chief_counsel cc
